DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/27/2022.
Claims 1, 4, 7, 9-10, 12-13, 17, 24, 107 are amended.
Claims 2, 6, 15-16, 22, and 25-106 are cancelled.
Claims 108-112 are newly added. 
Claims 1, 3-5, 7-14, 17-21, 23-24, and 107-112 are pending.
The Applicant has overcome the rejection of claims 17-24 and 107 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 1/27/2022.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 17 filed 1/27/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Examiner does not use Buchberger in the rejections below. 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector” in claims 1 and 17.
“the microfluidic feature is configured to allow the liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The microfluidic features relate to size, shape, surface coating, structural features, and capillary properties of the secondary passageway (Paragraph 282), wherein the microfluidic features include a cross sectional area sufficiently small (Paragraph 289). In other words, the microfluidic feature is interpreted as a channel having a sufficiently small cross-sectional area and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19, and 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 2020/0205474) in view of Mazur et al. (US 2018/0146711). 
Regarding claim 17, Tong discloses a capillary buffer (abstract; equivalent to a collector) for insertion into an electric smoking device (see Fig. 1) the capillary buffer (101, 101b; equivalent to a collector) comprising:
 an array of buffer spaces (1120) and a capillary slit (113) (collectively equivalent to a capillary structure having a second passageway) or alternatively capillary channels (1130B; also equivalent to a capillary structure having a secondary passageway), the spaces having a spacing of 0.1-0.7 mm (para. 33), the slit having a width of about 0.01 to about 0.5 mm (para. 33), and the capillary channel having a 
Regarding the claim limitation “without allowing the liquid vaporizable material in the capillary structure to reach an outlet of the collector,” Tong discloses that the liquid in the buffer spaces (1110) and in the capillary channels 1130B do not reach the second end (35; equivalent to an outlet of the capillary structure) of the capillary buffer (see para. 5, describing that the buffer spaces holds liquid).
Regarding the claim “a continuous column of liquid vaporizable material in the capillary structure in contact with the liquid vaporizable material in the storage chamber,” Tong discloses that the capillary channels (1130B) would contain a continuous fluid column (by nature of the shape and size of the capillary channel being cylindrical) and contacting the liquid in the storage chamber (see para. 43; the capillary channels connect with the liquid cartridge through the proximal buffer space 1122B). 

However, Tong does not explicitly teach the capillary structure comprising the microfluidic feature is configured to prevent air and liquid from bypassing each other during filling and emptying of the collector.
Mazur discloses an aerosol generating system (abstract; equivalent to a vaporizer) comprising a liquid storage portion (5; Fig. 2; equivalent to a reservoir configured to contain a liquid vaporizable material) including a housing (20; equivalent to the reservoir at least partially defined by at least one wall),  a second storage volume (22; equivalent to a storage chamber) and an overflow volume (Fig. 2; interpreted as the combination of the dip tube 33, gap 25, vertical gap 24, and first storage volume 21), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer spaces, capillary slit, or capillary channels of Tong by changing the arrangement as in Mazur in order to achieve the predictable result of ensuring that air bubbles are inhibited from passing from the first storage volume to the second storage volume over a wide range of orientations and ensure that no air passes from the first storage volume to the second storage volume (Mazur; Paragraph 71).

Regarding claim 19, modified Tong further discloses a liquid conduit (112; 112b; see Figs. 2a and 4a; equivalent to a primary passageway comprising a first channel) such that e-liquid is conveyed to the atomizer (26) through the capillary buffer through the liquid conduit (para. 31; equivalent to a fluid connection between the reservoir and an atomizer), the atomizer configured to generate vapor from the e-liquid conveyed to the atomizer (para. 31; equivalent to converting the liquid vaporizable material to a gas-phase state).

Regarding claim 109, modified Tong discloses the liquid conduit (112; 112b) such that e-liquid is conveyed to the atomizer (26) through the capillary buffer through the liquid conduit (para. 31; equivalent to a fluid connection between the reservoir and an atomizer) and the array of buffer spaces (1120) and the capillary slit (113) (collectively interpreted as a secondary passageway) and/or the alternatively capillary channels (1130B; alternatively interpreted as a secondary passageway), the capillary channel having a diameter of less than 0.2 mm (para. 43) (interpreted as a microfluidic feature; microfluidics are well-known to deal with channel sizes in the range of 100 nanometers to 500 micrometers); wherein the liquid conduit and the buffer spaces and capillary slit and/or the capillary channels are directly connected to the liquid reservoir (34; para. 41; see Fig. 4a).

Regarding claim 110, Tong discloses an electronic smoking device (abstract) comprising:

an atomizer (26) configured to generate vapor from the e-liquid conveyed to the atomizer (para. 31; equivalent to converting the liquid vaporizable material to a gas-phase state);
a liquid conduit (112; 112b; see Figs. 2a and 4a; equivalent to a primary passageway comprising a first channel) such that e-liquid is conveyed to the atomizer through the capillary buffer through the liquid conduit (para. 31; equivalent to conveying the liquid vaporizable material from the storage chamber to the atomizer); and
the capillary buffer (101, 101b; equivalent to a collector) comprising an array of buffer spaces (1120) and a capillary slit (113) (collectively equivalent to a capillary structure having a second passageway) or alternatively capillary channels (1130B; also equivalent to a capillary structure having a secondary passageway), the spaces having a spacing of 0.1-0.7 mm (para. 33), the slit having a width of about 0.01 to about 0.5 mm (para. 33), and the capillary channel having a diameter of less than 0.2 mm (para. 43) (interpreted as a microfluidic feature; microfluidics are well-known to deal with channel sizes in the range of 100 nanometers to 500 micrometers), wherein the liquid conduit and the buffer spaces and capillary slit and/or the capillary channels are directly connected to the liquid reservoir (34; para. 41; see Fig. 4a, the liquid reservoir 34 abuts the first end of the capillary buffer which opens to the capillary slit and/or capillary channels and the liquid conduit).
However, Tong does not explicitly teach the microfluidic feature is configured to prevent air and liquid from bypassing each other during filling and emptying of the collector.
Mazur discloses an aerosol generating system (abstract; equivalent to a vaporizer) comprising a liquid storage portion (5; Fig. 2; equivalent to a reservoir configured to contain a liquid vaporizable material) including a housing (20; equivalent to the reservoir at least partially defined by at least one wall),  a second storage volume (22; equivalent to a storage chamber) and an overflow volume (Fig. 2; interpreted as the combination of the dip tube 33, gap 25, vertical gap 24, and first storage volume 21), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer spaces, capillary slit, or capillary channels of Tong by changing the arrangement as in Mazur in order to achieve the predictable result of ensuring that air bubbles are inhibited from passing from the first storage volume to the second storage volume over a wide range of orientations and ensure that no air passes from the first storage volume to the second storage volume (Mazur; Paragraph 71).
Regarding claim 111, modified Tong discloses that when pressure within the liquid container is decreased, air is drawn from the air vent through the air channel into the buffer spaces and then through the capillary slit into the liquid supply (para. 39). 
Regarding claim 112, modified Tong discloses that if the pressure in the liquid container rises significantly, liquid will be pushed out of the liquid container and flow along the slit into the buffer spaces within the capillary buffer section; air within the buffering spaces is pushed out of the capillary buffer through the air channel and the air vent (para. 38), thereby preventing leaking of stored liquid (para. 1). 

Claims 1, 3, 7-8, 14, 20-21 and 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 2020/0205474) in view of Mazur et al. (US 2018/0146711) and Aarts et al. (US 2017/0056883). 
Regarding claim 1, Tong discloses an electronic smoking device (abstract) comprising:
a liquid reservoir portion (14; see Figs. 1 and 3; see also para. 30, describing a first housing holding the capillary buffer, atomizer and liquid supply; equivalent to a reservoir configured to contain a liquid vaporizable material) including a liquid supply (34; 101a; equivalent to a storage chamber) and a capillary buffer (101; 101b; the space occupied by the capillary buffer within the first housing is equivalent to the overflow volume);
an atomizer (26) configured to generate vapor from the e-liquid conveyed to the atomizer (para. 31; equivalent to converting the liquid vaporizable material to a gas-phase state);

the capillary buffer (101, 101b; equivalent to a collector) comprising an array of buffer spaces (1120) and a capillary slit (113) (collectively equivalent to a capillary structure having a second passageway) or alternatively capillary channels (1130B; also equivalent to a capillary structure having a secondary passageway), the spaces having a spacing of 0.1-0.7 mm (para. 33), the slit having a width of about 0.01 to about 0.5 mm (para. 33), and the capillary channel having a diameter of less than 0.2 mm (para. 43) (interpreted as a microfluidic feature; microfluidics are well-known to deal with channel sizes in the range of 100 nanometers to 500 micrometers), wherein the buffer spaces are connected to an air vent (114) and an air channel (115) extends through all the capillary plates so that each capillary buffer space is connected to the air vent (para. 34) such that if the pressure in the liquid container rises significantly, liquid will be pushed out of the container and flow along the slit into the buffer spaces within the capillary buffer section; air within the buffering spaces is pushed out of the capillary buffer through the air channel and the air vent (para. 38) and when pressure within the liquid container is decreased, air is drawn from the air vent through the air channel into the buffer spaces and then through the capillary slit into the liquid supply (para. 39; interpreted as the fluid in the secondary passageway is in fluid contact with the storage chamber, and the liquid vaporizable material that enters the secondary passageway from the storage chamber is at least temporarily retained in the overflow volume) thereby preventing leaking of stored liquid (para. 1); alternatively, the capillary channels 1130B are vented to the ambient through a distal buffer space (1121b; para. 43).
However, Tong does not explicitly teach the microfluidic feature is configured to prevent air and liquid from bypassing each other during filling and emptying of the collector.
Mazur discloses an aerosol generating system (abstract; equivalent to a vaporizer) comprising a liquid storage portion (5; Fig. 2; equivalent to a reservoir configured to contain a liquid vaporizable material) including a housing (20; equivalent to the reservoir at least partially defined by at least one wall),  a second storage volume (22; equivalent to a storage chamber) and an overflow volume (Fig. 2; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer spaces, capillary slit, or capillary channels of Tong by changing the arrangement as in Mazur in order to achieve the predictable result of ensuring that air bubbles are inhibited from passing from the first storage volume to the second storage volume over a wide range of orientations and ensure that no air passes from the first storage volume to the second storage volume (Mazur; Paragraph 71).
Moreover, Tong does not explicitly teach that the microfluidic feature allows liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway.
One of ordinary skill in the art would appreciate that a liquid-gas interface exists in the buffer store since changes in pressure will move both air and e-liquid into and out of the buffer store (see paras. 38-39). 
Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2, the shape and position of the meniscus depends on the capillary length, the contact angle, the orientation of the capillary, and the cross-sectional shape and size of the capillary (Paragraph 2-6), wherein controlling parameters such as the cross-section allows a user to control the characteristics of the meniscus (paragraph 28) allows a user to control interfacial processes with increased control over micro-fluidic devices (Paragraphs 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the cross-sectional shape and size of the buffer spaces, capillary slit, or capillary channels of Tong in order to obtain various meniscus characteristics because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art 
Regarding claim 3, modified Tong discloses that the liquid conduit (112, 112b) is formed through a structure of the capillary buffer (101) (see Fig. 2a and 4a).
Regarding claim 7, modified Tong discloses the array of buffer spaces (1120) and the capillary slit (113) or alternatively the capillary channels (1130B) having a sufficiently small cross-sectional area (0.1-0.7 mm (para. 33), the slit having a width of about 0.01 to about 0.5 mm (para. 33), and the capillary channel having a diameter of less than 0.2 mm (para. 43)) that the liquid vaporizable material wets an entire perimeter of the capillary (see Fig. 2A-I of Aarts).
Regarding the claim limitation “the liquid vaporizable material wets the secondary passageway around an entire perimeter of the secondary passageway” since modified Tong discloses the buffer spaces, capillary slit, and/or capillary channels having a small cross section area, the liquid is expected to wet the entire perimeter of the buffer spaces, capillary slit, and/or capillary channels. 
Regarding claim 8
Regarding claim 14, modified Tong discloses that the e-liquid is usually a mix of propylene glycol and glycerin (para. 2). 
Regarding claim 107, regarding the claim limitation “without allowing the liquid vaporizable material in the capillary structure to reach an outlet of the collector,” Tong discloses that the liquid in the buffer spaces (1110) and in the capillary channels 1130B do not reach the second end (35) of the capillary buffer (see para. 5, describing that the buffer spaces holds liquid).
Regarding claim 108, modified Tong discloses the liquid conduit (112; 112b) and the array of buffer spaces (1120) and the capillary slit (113) and/or the alternatively capillary channels (1130B) are directly connected to the liquid reservoir (34; para. 41; see Fig. 4a).

Regarding claim 20, modified Tong discloses the collector as discussed above with respect to claim 19, comprising the array of buffer spaces (1120) and a capillary slit (113) (collectively equivalent to a capillary structure having a second passageway) or alternatively capillary channels (1130B; also equivalent to a capillary structure having a secondary passageway) comprising the microfluidic feature (the spaces having a spacing of 0.1-0.7 mm (para. 33), the slit having a width of about 0.01 to about 0.5 mm (para. 33), and the capillary channel having a diameter of less than 0.2 mm (para. 43)).
However, Tong does not explicitly teach that the microfluidic feature allows liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway.
One of ordinary skill in the art would appreciate that a liquid-gas interface exists in the buffer store since changes in pressure will move both air and e-liquid into and out of the buffer store (see paras. 38-39). 
Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2, the shape and position of the meniscus depends on the capillary length, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the cross-sectional shape and size of the buffer spaces, capillary slit, or capillary channels of Tong in order to obtain various meniscus characteristics because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)); and (b) the modification is beneficial because it gives a user increased control over the device (Aarts; Paragraph 20-21).

Regarding claim 21, modified Tong discloses the array of buffer spaces (1120) and the capillary slit (113) or alternatively the capillary channels (1130B) having a sufficiently small cross-sectional area (0.1-0.7 mm (para. 33), the slit having a width of about 0.01 to about 0.5 mm (para. 33), and the capillary channel having a diameter of less than 0.2 mm (para. 43)) that the liquid vaporizable material wets an entire perimeter of the capillary (see Fig. 2A-I of Aarts).
Regarding the claim limitation “the liquid vaporizable material wets the secondary passageway around an entire perimeter of the secondary passageway” since modified Tong discloses the buffer spaces, capillary slit, and/or capillary channels having a small cross section area, the liquid is expected to wet the entire perimeter of the buffer spaces, capillary slit, and/or capillary channels. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 2020/0205474) in view of Mazur et al. (US 2018/0146711) and Aarts et al. (US 2017/0056883) as applied to claim 1 above, and further in view of Hyland et al. (US 2017/0043106).
Regarding claims 4-5, modified Tong discloses the vaporizer as discussed above with respect to claim 1. 
However, modified Tong is silent as to the first channel having a cross-sectional shape with at least one irregularity configured to allow liquid in the first channel to bypass an air bubble blocking a remainder of the first channel, wherein the cross-sectional shape resembles a cross.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified liquid conduit (112, 112b) of Tong to have cross-sectional area in the form of a cross as in Hyland because the recesses on the opposing side of the pathway acts as an escape route for air potentially trapped in the throat which would allow movement of air before the liquid ingresses (Hyland; Paragraph 66) and makes the device less sensitive to changes in orientation (Hyland; Paragraph 69).  

Claims 9-13, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (US 2020/0205474) in view of Mazur et al. (US 2018/0146711) and Aarts et al. (US 2017/0056883) as applied to claims 1, 17, and 20 above, and further in view of Crivelli (US 2003/0215335).
Regarding claims 9-10 and 23-24, modified Tong discloses the vaporizer as discussed above with respect to claim 1 and 20.
However, modified Tong is silent as to the secondary passageway comprises a plurality of spaced-apart constriction points having a smaller cross-sectional area than part of the secondary passageway between the constriction points, wherein the constriction points have a flatter surface directed along the secondary passageway toward the storage compartment and a rounder surface directed along the secondary passageway away from the storage compartment.
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a reservoir (37) and channels (29, 30, 31, 32) having constrictions (30a; Fig. 1B; Paragraph 27; equivalent to multiple constrictions having a smaller cross-sectional area) having a flatter surface toward the reservoir (see Fig. 1A) and a rounder surface away from the reservoir (see Fig. 1A), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of buffer spaces (1120) and the capillary slit (113) or alternatively the capillary channels (1130B) of Tong to include multiple constrictions having a flatter surface toward the reservoir and a rounder surface away from the reservoir as in Crivelli in order to achieve the predictable result of minimizing the projection of the fluid upstream when a bubble is created (Crivelli; Paragraph 27). 
Regarding claims 11-12 and 18, modified Tong discloses the apparatus as discussed above with respect to claims 1 and 17.
However, modified Tong is silent as to a microfluidic gate between the collector and the storage chamber, the microfluidic gate comprising a rim of an aperture between the storage chamber and the collector that is flatter on a first side facing the storage compartment than a second, more rounded, side facing the collector, the microfluidic gate comprises a plurality of openings connecting the storage chamber and the collector and a pinch-off point between the plurality of openings, the plurality of openings comprising a first channel and a second channel, wherein the first channel has a higher capillary drive than the second channel. 
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a gate valve (60) comprising an entrance chamber (61; see Fig. 3; interpreted to a rim of an aperture and a pinch off point) that is flatter on one side (see Fig. 3; interpreted as the slanted portion of the entrance chamber) and rounder on the other side (see Fig. 3; interpreted as the constriction before chambers 62 and 64) and two gate chambers (62, 64; interpreted as pinch-off points) that control access to downstream paths (66, 68; equivalent to a first channel and a second channel), wherein the chambers container sheet resistors (70, 72) such that as fluid approaches the gate valve, it may process either from path 66 or 68, for example if voltage is applied to sheet resistor 70, a bubble will form and be trapped within the chamber (62) by constrictions thereby blocking access to the downstream path (68) (Paragraph 29; interpreted as a the first channel has a higher capillary drive than the second channel).

Regarding claim 13, modified Tong discloses a bubble will form and be trapped within the chamber (62; interpreted as an air-liquid vaporizable material meniscus reaches the pinch-off point in the second channel) and turning off resistor the bubble will permit the bubble to collapse and allow access to the downstream path (Crivelli; Paragraph 29; interpreted as an air bubble formed to escape into the liquid vaporizable material in storage chamber), while turning on the resistor (72) causes bubbles to form in the chamber (64) thereby blocking access to path (66) (Crivelli; Paragraph 29; interpreted as a higher capillary drive in the first channel). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712